DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sensor device, in Claims 1-3 and 6-14;
“sensor unit” in Claims 1 and 10;
“operating signal in Claims 1 and 10;
“signal processing unit” in Claims 1-3, 10, and 11;
“sensor device communication unit” in Claims 1-3, 10, and 11;
“evaluation unit” In Claim 2;
“filter unit” in Claim 3;
“data processing unit” in Claims 4 and 5;
“operational control unit” in Claim 6;
“operational control element” in Claim 6; and
“display element” in Claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metabowerke Gmbh & Co (DE 202017104107U1), hereinafter (“MEBW”).
Regarding Claim 1, MEBW discloses a suction apparatus comprising: a suction apparatus housing (1), a suction hose (3), at least one suction apparatus communication unit (7), and at least one sensor device (8) assigned (See ¶¶ 0029-30) to the suction hose (3), the at least one sensor device (8) comprising: at least one sensor unit (¶ 0018) configured to detect at least one operating signal of a machine tool, at least one signal processing unit is configured to receive the at least one operating signal from the at least one sensor unit and to process it the at least one operating signal into at least one communication signal (See ¶ 0021), and at least one sensor device communication unit configured to provide at least one communication connection to the at least one suction apparatus communication unit and to communicate the at least one communication signal to the at least one suction apparatus communication unit (See ¶¶ 0021 and 0038).
Regarding Claim 2, MEBW discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the at least one signal processing unit further comprises at least one evaluation unit (¶ 0079) configured to convert the at least one operating signal into at least one evaluation signal, and to forward the at least one evaluation signal to the at least one sensor device communication unit as the at least one communication signal. See ¶¶ 0021, 0042-43, and 0062.
Regarding Claim 3, MEBW discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the at least one signal processing unit further comprises at least one filter unit configured to convert the at least one operating signal 
Regarding Claim 4, MEBW discloses the suction apparatus as claimed in Claim 2, as previously discussed above, further comprising: at least one data processing unit, wherein: the at least one suction apparatus communication unit is configured to receive the at least one communication signal, the at least one data processing unit is configured to evaluate the at least one communication signal and to control the suction apparatus by open-loop and/or closed-loop control (MEBW does not utilize the terminology of “open-loop” or “closed-loop;” however, under a broadest reasonable interpretation of the instant claim language, the control unit of MEBW is disclosed in ¶ 0079 as a microprocessor and the control will inherently be one of either open-loop or closed loop) the at least one communication signal is the at least one evaluation signal. See ¶¶ 0043-44, and 0062. 
Regarding Claim 5, MEBW discloses the suction apparatus as claimed in Claim 3, as previously discussed above, further comprising: at least one data processing unit, wherein: the at least one suction apparatus communication unit is configured to receive the at least one communication signal, the at least one data processing unit  is configured to evaluate the at least one communication signal and to control the suction apparatus by open-loop and/or closed-loop control (MEBW does not utilize the terminology of “open-loop” or “closed-loop;” however, under a broadest reasonable interpretation of the instant claim language, the control unit of MEBW is disclosed in ¶ 0079 as a microprocessor and the control will inherently be one of either open-loop or 
Regarding Claim 6, MEBW discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the at least one sensor device further comprises at least one operational control unit (See ¶¶ 0024, 0037, and 0069), which includes at least one operational control element and/or at least one display element (¶ 0060).
Regarding Claim 7, MEBW discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the suction apparatus housing comprises: at least one mechanical interface substantially connecting the suction hose to the suction apparatus housing; and at least one communication interface substantially connecting at least the at least one sensor device to the at least one suction apparatus communication unit. See ¶¶ 0055-58, and Fig.2.
Regarding Claim 8, MEBW discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the at least one sensor device is configured to control the suction apparatus by open-loop and/or closed-loop control (MEBW does not utilize the terminology of “open-loop” or “closed-loop;” however, under a broadest reasonable interpretation of the instant claim language, the control unit of MEBW is disclosed in ¶ 0079 as a microprocessor and ¶ 0075 the control will inherently be one of either open-loop or closed-loop). See ¶ 0044.
Regarding Claim 9
Regarding Claim 10, MEBW meets all of the limitations of Claim 10, as best understood, as applied to Claim 1 above.
Regarding Claim 11, MEBW meets all of the limitations of Claim 11, as best understood, as applied to Claims 1-9 above.
Regarding Claim 12, MEBW discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the machine tool is a handheld machine tool. See Fig. 2.
Regarding Claim 13, MEBW discloses the suction apparatus as claimed in Claim 8, as previously discussed above, wherein the at least one sensor device is configured to alter an operating mode of the suction apparatus if the at least one sensor device registers at least one predefined signal. See ¶¶ 0043-0046.
Regarding Claim 14, MEBW discloses the suction apparatus as claimed in Claim 9, as previously discussed above, wherein the at least one suction apparatus communication unit is line-linked to the at least one sensor device. See ¶ 0049.
Regarding Claim 15, MEBW discloses the suction apparatus as claimed in Claim 10, as previously discussed above, wherein the machine tool is a handheld machine tool. See Fig. 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is also rejected under 35 U.S.C. 103 as being unpatentable over MEWB.
Regarding Claim 5, MEBW discloses the suction apparatus as claimed in Claim 3, as previously discussed above, further comprising: at least one data processing unit, wherein: the at least one suction apparatus communication unit is configured to receive the at least one communication signal, the at least one data processing unit is configured to evaluate the at least one communication signal and to control the suction apparatus by open-loop and/or closed-loop control. See ¶¶ 0043, 0044, and 0062.
To the extent that applicant may argue that MEBW does not explicitly disclose whererin the at least one communication signal is the at least one filter signal, it would 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723